Citation Nr: 1041665	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from October 1969 to October 1971.    

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board REMANDS this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist 
includes providing a claimant a medical examination or obtaining 
a medical opinion when an examination or opinion is necessary to 
make a decision on a claim.  In this case, an examination is 
necessary.  

The RO denied the Veteran pension benefits, in part, on the basis 
that he did not have disabilities considered 70 percent 
disabling.  In making this determination, the RO referred to left 
ankle, skin, thyroid and psychiatric disabilities.  This is so 
despite the fact that the Veteran's sister submitted a written 
statement indicating that the Veteran has additional disabilities 
the RO did not consider in support of this claim.  Such 
disabilities allegedly include bilateral knee, back and multiple 
psychiatric disabilities.  Indeed, post-service medical documents 
establish that the Veteran has additional disabilities, including 
of the left foot, toes and low back.  As well, they confirm 
psychiatric disabilities variously diagnosed and a positive 
posttraumatic stress disorder (PTSD) screen.  Given his sister's 
statement and the scant medical evidence of record, additional 
medical information is needed to determine the severity of all of 
the Veteran's disabilities, considered collectively.  

Prior to scheduling the Veteran for an examination, the Board 
notes that the record contains VA treatment records from the 
Upstate New York VA Healthcare System dated up to August 29, 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992). On remand, VA should attempt to obtain any 
outstanding VA records. 

Based on the foregoing, this case is REMANDED for the following 
action:

1.  Obtain all medical records pertaining 
to treatment and evaluation of the Veteran 
from the Upstate New York VA Healthcare 
System, since August 29, 2006.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken. 

2.  Following completion of 1 above, 
arrange for the Veteran to undergo a VA 
pension examination to determine the 
nature, extent and severity of all 
disabilities found to be present.  The 
claims file with associated treatment 
records and this remand must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and he/she should so 
indicate in the report.  All necessary 
studies and/or tests for an accurate 
assessment should be conducted.  

After a thorough review of the claims file 
and the clinical findings of the 
examination, the examiner should identify 
all disabilities that exist, which are not 
the result of the Veteran's own willful 
misconduct, including, if appropriate, 
those affecting the Veteran's mental 
health, feet, toes, ankles, knees, low 
back, thyroid and skin.  Using the 
nomenclature of VA's rating schedule, the 
examiner should describe the severity of 
each identified disability and the impact 
of the Veteran's various physical and 
psychiatric disabilities on his industrial 
adaptability.  Any diagnosed disorder must 
be evaluated for the specific purpose of 
assessing their relative degree of 
industrial impairment, in light of the 
Veteran's medical and vocational history.  
The examiner should describe what types of 
employment activities are limited because 
of the disorders and whether sedentary 
employment is feasible.  In doing so, the 
examiner must specifically address the 
degree of impairment stemming from any 
psychiatric disorder found on examination 
and acknowledge and discuss any Global 
Assessment of Functioning (GAF) scores 
given on examination and shown in the 
medical evidence of record.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed report.  
If any requested opinion cannot be given, 
the examiner should give the reason(s) why.

3.  After completion of the requested 
action, and any additional notice and 
development deemed necessary, readjudicate 
the Veteran's pension claim, in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish the Veteran and his representative 
a supplemental statement of the case and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

By this REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this appeal be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


